Response to Amendments
Claims 1-23 are pending. 
Claims 1-11 and 13-20 are rejected.
Claim 12 is objected to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotvold et al (Pub. No.: US 2018/0115516 A1) in view of Endo (Pub. No.: US 2018/0052628).
As per claim 1, Rotvold discloses a method of securely delivering, from a process plant via an edge gateway system, data related to the process plant for consumption by one or more external systems, the edge gateway system including a field-facing component and an edge-facing component interconnected by a data diode (Rotvold, Fig 1-2, abstract, paragraph 0008, 0014, 0016), and the method comprising: -	sending, by the field-facing component (Rotvold, Fig 5 item 402, paragraph 0079) to the edge-facing component (Rotvold, Fig 5 item 405, paragraph 0079)  via the data diode (Rotvold, Fig 5 item 400, paragraph 0079), a collection of data types corresponding to data that is related to an industrial process being controlled by the process plant and that is allowed to be exposed to the one or more external systems (Rotvold, Fig 5, paragraph 0056, 0079-0080), the data diode being a unidirectional data diode configured to prevent any flow of both signaling and payload data from the edge-facing component to the field-facing component (Rotvold, Fig 5, paragraph 0049, 0062), the collection of data types defined based on one or more configurations of the process plant (Rotvold, Fig 5, paragraph 0083) and represented using a syntax that is native to the one or more external systems (Rotvold, Fig 5, paragraph 0083, 0111 wherein since the receiving device and/or remote system is able to consume the transmitted data without any mention of data conversion, the data is considered to be native to the one or more external system); and -	streaming, by the field-facing component across the data diode to the edge-facing component, content data generated by the process plant (Rotvold, Fig 5, paragraph 0084),  and the content data expressed within the stream using the collection of data types (Rotvold, Fig 5, paragraph 0084), -	thereby making the streamed content data generated by the process plant available for consumption by the one or more external systems via the edge-facing component (Rotvold, Fig 5, paragraph 0083-0084). Rotvold does not explicitly disclose the content data indicated by one or more interest lists corresponding to the field-facing component, the one or more interest lists indicating the only data of an entirety of data obtained by the field-facing component from the process plant that is allowed to be exposed by the field-facing component to the one or more external systems for consumption. However, Endo discloses the content data indicated by one or more interest lists corresponding to the field-facing component, the one or more interest lists indicating the only data of an entirety of data obtained by the field-facing component from the process plant that is allowed to be exposed by the field-facing component to the one or more external systems for consumption (Endo, paragraph 0052, 0054, 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Rotvold using Endo teachings so an interest lists is used as claimed because this would increase the effectiveness of data distribution in the network.

	As pre claim 2, claim 1 is incorporated and Endo in view of Rotvold discloses the collection of data types based on the one or more configurations of the process plant (Rotvold, Fig 5, paragraph 0083)  and optionally based on the one or more interest lists (Endo, paragraph 0006, 0033-0034).

As pre claim 3, claim 2 is incorporated and Rotvold discloses defining the collection of data types from the one or more configurations of the process plant comprises extracting the collection of data types from the one or more configurations of the process plant (Rotvold, paragraph 0083).

As pre claim 4, claim 2 is incorporated and Endo in view of Rotvold discloses wherein the one or more interest lists indicate at least some of the content data that is allowed to be exposed to the one or more external systems, and defining the collection of data types is based on both the one or more configurations of the process plant and the one or more interest lists (Endo, paragraph 0052, 0054).

wherein sending the collection of data types comprises sending a collection of data types including at least one of: a float data type, a float with status data type, a signed integer type, an unsigned integer type, a mode data type, an enumeration data type, or a function block data type (Rotvold, Fig 5, paragraph 0031, 0083).

As pre claim 6, claim 1 is incorporated and Rotvold discloses wherein sending, to the edge-facing component, the collection of data types comprises sending, to the edge-facing component, at least one data type that includes a respective plurality of fields, each field of the respective plurality of fields having a respective data type (Rotvold, Fig 5, paragraph 0079, 0083).

As pre claim 7, claim 1 is incorporated and Rotvold discloses wherein sending, to the edge-facing component, the collection of data types comprises sending, to the edge-facing component, a definition of a set, the set definition indicating a name of the set and a respective name of each value of a plurality of values of a particular data type (Rotvold, Fig 5, paragraph 0079, 0083, The discovery information allows the receiving device 405 to know what data-generating components or devices are on the process plant-side of the data diode 215, the types and/or identities of the data that will be generated by the process plant-side components, the rates at which the generated data is/are expected to arrive at the receiving device 405, statuses of the various data-generating components or devices, etc.).

As pre claim 8, claim 1 is incorporated and Rotvold discloses wherein streaming the content data generated by the process plant and indicated by the one or more interest lists comprises streaming content data generated by and/or corresponding to at least one of: a process parameter, a function block, a module, an event, historized data, a piece of equipment, a device, a display view, or one or more other physical and/or logical components of the process plant (Rotvold, Fig 5, paragraph 0084).

As pre claim 9, claim 1 is incorporated and Rotvold discloses wherein sending, to the edge-facing component, the collection of data types includes sending, to the edge-facing component, at least one of: a user-defined data type or a system-defined data type (Rotvold, Fig 5, paragraph 0079, 0083, The discovery information allows the receiving device 405 to know what data-generating components or devices are on the process plant-side of the data diode 215, the types and/or identities of the data that will be generated by the process plant-side components, the rates at which the generated data is/are expected to arrive at the receiving device 405, statuses of the various data-generating components or devices, etc.).

As pre claim 10, claim 1 is incorporated and Rotvold discloses wherein sending the collection of data types to the edge-facing component via the data diode comprises sending the collection of data types to the edge-facing component via the data diode using a public data-interchange format (Rotvold, Fig 5, paragraph 0051, The data traffic that is encrypted and transported across the data diode 215 may be UDP (User Datagram Protocol) data traffic, in an example, and may be JSON data traffic or some other general purpose communication format, in another example).

As pre claim 11, claim 10 is incorporated and Rotvold discloses wherein sending the collection of data types to the edge-facing component via the data diode using the public data-interchange format comprises sending the collection of data types using a JSON (JavaScript Object Notation) format (Rotvold, Fig 5, paragraph 0051, The data traffic that is encrypted and transported across the data diode 215 may be UDP (User Datagram Protocol) data traffic, in an example, and may be JSON data traffic or some other general purpose communication format, in another example).

As pre claim 13, claim 1 is incorporated and Endo in view of Rotvold discloses providing, by the field-facing component, one or more interfaces via which the one or more interest lists are configured (Endo, paragraph 0052-0054).

As pre claim 14, claim 1 is incorporated and Rotvold discloses wherein sending the collection of data types via the unidirectional data diode configured to prevent any flow of both signaling and payload data from the edge-facing component to the field-facing component comprises sending the collection of data types via an optical link, an Ethernet link, a wireless data diode, or a software-defined data diode (Rotvold, Fig 5, paragraph 0028).

As pre claim 15, claim 1 is incorporated and Rotvold discloses wherein at least one of:  4Application No. Not Yet AssignedDocket No.: 06005/594583 Preliminary Amendment (i) the method further includes encrypting the collection of data types, and wherein sending the collection of data types to the edge-facing component includes sending the encrypted collection of data types to the edge-facing component; or (ii) the method further includes encrypting the content data generated by the process plant, and wherein streaming the content data generated by the process plant comprises streaming the encrypted content data generated by the process plant (Rotvold, Fig 5, paragraph 0066, 0101, 0106).

the method further comprises publishing, by the field-facing component, the content data generated by the process plant (Rotvold, Fig 5, paragraph 0077, 0080, 0084); the edge-facing component subscribes to the published content data generated by the process plant (Rotvold, Fig 5, paragraph 0077, 0080, 0084); and streaming the content data generated by the process plant comprises streaming the published content data generated by the process plant (Rotvold, Fig 5, paragraph 0077, 0080, 0084, 0088).

As pre claim 17, claim 1 is incorporated and Rotvold and Endo do not explicitly disclose scaling the data diode based on respective sizes of the one or more interest lists. However, since, scaling network devices to allow processing a larger amount of data is well known in the art, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Rotvold and Endo teachings to scale the data diode as claimed because this would increase the effectiveness of data distribution in the network by allowing the intermedia device (diode node) to handle more data.

As pre claim 18, claim 17 is incorporated and Rotvold and Endo do not explicitly disclose wherein scaling the data diode includes adjusting at least one of a number of cores or a number of threads that are used to stream the content data generated by the process plant and the respective contexts of the content data. However, since, scaling network devices by increasing number of cores and/or threads to allow processing a larger amount of data is well known in the art, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Rotvold and Endo teachings to scale the data diode as 

As pre claim 19, claim 1 is incorporated and Rotvold discloses wherein streaming the content data expressed using the collection of data types comprises wrapping, in a streaming protocol, the content data expressed using the collection of data types (Rotvold, Fig 5, paragraph 0059, 0099).

As pre claim 20, claim 1 is incorporated and Rotvold discloses obtaining, at the field-facing component from the process plant, the content data generated by the process plant via one or more process plant networks supporting one or more digital automation formats and/or protocols selected from: Remote 1/O, Fieldbus, HART, WirelessHART, HART-IP, Field Device Integration Technology (FDI), OPC UA, or Profibus (Rotvold, Fig 5, paragraph 0003, 0028-0029, 0035).

As pre claim 21, claim 1 is incorporated and Rotvold and Endo do not explicitly disclose wherein streaming the content data across the data diode comprises streaming the content data across a data diode configured to support a streaming rate of at least 100,000 process plant parameters per second. However, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Rotvold and Endo teachings to scale the data diode so that it support streaming rate of at least 100,00 process per second as claimed because this would increase the effectiveness of data distribution in the network by allowing the intermedia device (diode node) to handle more data.

wherein streaming the content data across the data diode comprises streaming the content data across a data diode configured to support a data transmission rate of at least 1 Gigabit per second. However, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Rotvold and Endo teachings to allow streaming at 1 Gigabit per second as claimed because this would increase the effectiveness of data distribution in the network.

As pre claim 23, claim 1 is incorporated and Rotvold discloses wherein streaming the content data generated by the process plant includes streaming at least one of: run-time process data, continuous process data, batch process data, batch history data, historized data, event data, alarms data, analytics data, diagnostic data, environmental data, user interface data, performance data, or another type of data corresponding to one or more devices of the process plant operating to control the industrial process (Rotvold, Fig 5, paragraph 0084, 0028-0029, 0035).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 02/22/2021 have been fully considered but they are now moot in light of the new grounds of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/PRotvoldy Examiner, Art Unit 2454